Citation Nr: 1328531	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  04-36 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas



THE ISSUE

Evaluation of diabetes mellitus, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to May 
1989.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO granted entitlement 
to service connection for diabetes mellitus and assigned a 
20 percent rating.  The Veteran appealed the assigned 
rating.

In July 2006, the Board denied the claim.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In October 2008, the United States Court of Appeals for 
Veterans Claims (Court) issued a memorandum decision, 
vacating and remanding the Board's July 2006 decision.  

In April 2009, the Board remanded the claim, pursuant to the 
Court's memorandum decision. 

In March 2011, the Board again denied the claim.  The 
Veteran appealed that decision to the Court.  

In February 2013, the Court issued a memorandum decision, 
vacating and remanding the Board's March 2011 decision. 

The Board has considered documentation included in the 
Virtual VA system in reaching the determinations below.  No 
new records pertinent to this appeal were found therein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2013 memorandum decision, the Court determined 
that in its March 2011 decision, the Board failed to ensure 
substantial compliance with April 2009 remand instructions.  
Stegall v. West, 11 Vet. App. 271 (1998).

In April 2009, the Board remanded the appeal in order to 
afford the Veteran a VA medical examination.  The examiner 
was to opine on whether the Veteran's diabetes requires 
insulin, a restricted diet, and the regulation of 
activities.  With regard to the regulation of activities, 
the examiner was to opine on whether it is medically 
necessary for the Veteran to avoid strenuous occupational 
and recreational activities.

In August 2009, a VA examination was conducted.  The August 
2009 examiner concluded that diabetes did not "keep [the 
Veteran] from working or keep him from daily activities or 
occupational activities," nor "interfere with [the 
Veteran's] daily activity or his ability to function in a 
regular job."  However, the examiner also noted that the 
Veteran could not walk more than a quarter of a mile due to 
bilateral neuropathy, a condition which the examiner 
determined was "as likely as not" related to his diabetes. 
The examiner further reported that the Veteran's neuropathy 
prevents him from exercising his lower body.

In its March 2013 memorandum decision, the Court found that 
at best, the examiner's conclusion was confusing; on one 
hand the examiner found that the Veteran was not restricted 
by his diabetes, but on the other hand notes that his 
diabetic-related neuropathy limited his walking and the 
exercise of his lower body. Additionally however, the Court 
noted that medical examiner failed to offer an opinion on 
whether the Veteran's avoidance of certain physical 
activities based upon diabetic-related neuropathy was 
medically necessary.

As such, the Court found that an August 2009 VA examination 
report did not adequately address whether the Veteran's 
diabetes causes a "regulation of activities," as directed by 
the Board in the April 2009 remand.  The Court noted that in 
this case, the question of the "regulation of activities" is 
pivotal in establishing whether a higher, 40% disability 
rating is warranted.  38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913 (assigning a 40% disability rating for diabetes 
when the condition requires "insulin, a restricted diet, and 
regulation of activities").  Under this code provision, the 
"regulation of activities" means "avoiding strenuous 
occupational and recreational activities."  Id.; Camacho v. 
Nicholson, 21 Vet.App. 360, 363 (2007) (recognizing the 
definition of "regulation of activities" means "avoidance of 
strenuous occupational and recreational activities" as 
defined under the 100% rating criteria for DC 7913).

In addition, the August 2009 VA examiner noted that the 
Veteran had failed his last eye examination for his driver's 
license because of vision problems, even with glasses.  The 
examiner noted a March 2008 VA record showing negative 
retinopathy.  In his brief to the Court, the Veteran argued 
that that the examination report was inadequate because it 
did not include an examination of his eyes.  He essentially 
argued that his limited eyesight may be a diabetic 
complication, and if so, the inability to drive would 
constitute a regulation of activities.  

The Court noted that the VA Clinician's Guide lists visual 
impairment as a potential complication of diabetes mellitus 
and the worksheet recommends an eye examination when 
positive eye signs or symptoms occur.  

As such, the Board finds that a remand is necessary to 
afford the Veteran a VA examination to address all 
complications of his diabetes, including eye complications, 
and to clarify whether the Veteran's diabetes mellitus 
requires a medically necessary regulation of activities.

Further, in an August 2013 statement, the Veteran's 
representative requested that the Veteran's Dallas VAMC 
treatment records from August 2012 to August 2013 be 
considered in readjudicating the claim.  These records are 
not contained in the claims file or Virtual VA system.  The 
most recent VA treatment notes of record appear to be dated 
from 2004.  Updated records should be associated with the 
file prior to appellate adjudication. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records 
pertaining to the Veteran, including 
from the Dallas VAMC, dated since 2004.  

If no records can be obtained, VA's 
efforts must be fully documented for the 
record, and compliance with the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2012) must be achieved.

2.  Thereafter, the Veteran should be 
afforded a VA examination to ascertain 
the current severity and manifestations 
of his service-connected diabetes 
mellitus.  The examiner must be provided 
with the claims file.  The examiner is 
requested to review all records and to 
comment on the severity of the Veteran's 
service-connected diabetes mellitus.

The examiner should identify and 
describe all complications of the 
Veteran's diabetes.  In particular, the 
examiner should determine whether the 
Veteran has any eye complications, and 
whether the peripheral neuropathy of the 
bilateral lower extremities is a 
complication of the diabetes.  

Then, in consideration of all signs and 
symptoms of the diabetes and all related 
complications, the examiner must provide 
an opinion as to the following:

a. Does the Veteran's diabetes mellitus 
require insulin, restricted diet, and 
regulation of activities?

b. With regard to regulation of 
activities, is it medically necessary 
for the Veteran to avoid strenuous 
occupational and recreational 
activities?  In this regard, the 
examiner should address whether walking 
and exercise restrictions due to 
peripheral neuropathy, documented in the 
August 2009 VA examination report, are 
medically necessary.  The examiner 
should also address the Veteran's 
contention that his inability to pass 
the eye examination required for a 
driver's license is a diabetes-related 
regulation of activity.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

3.  The Veteran should be notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2012).  

4.  After the completion of any action 
deemed appropriate, the appellant's 
claim should be readjudicated.  If the 
benefit sought remains denied, the 
appellant should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


